DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections under 35 U.S.C. 102 and 103
Patentability over White and Yamamoto
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. Applicant argues that “White fails to teach a housing structure with both opposing sides and opposing ends, and a distinct, reinforced base panel that is "attached to the first and second opposing sides and the first and second opposing ends," as claimed by Applicant, with "a circumferential reinforcement providing structural stiffness to the housing” (Remarks page 8).
Applicant further argues “White does not teach a reinforced base panel "defining a bottom side of the housing," as recited in amended claims 1 and 16, "with the circumferential reinforcement comprising a side wall extending about a perimeter of the base panel." Nor does White teach such a side wall that is "structurally integrated with the base panel," distinct from "the first and second opposing sides and ends of the housing," to which the base panel is attached” (Remarks page 9).
Examiner respectfully disagrees. Regarding independent claims 1 and 16, White teaches Applicant’s amended claim limitations in at least Fig. 25B and [0248]. [0248] “bottom frame 2139” teaches Applicant’s claimed “circumferential reinforcement comprising a side wall extending about a perimeter of the base pane” that is “structurally integrated with the base panel” because [0249] “bottom frame 2139 and top housing 2149 can be coupled together to form device housing 2130 via by mechanical fastening”. Further, [0248] “bottom housing 2138” teaches Applicant’s “distinct, reinforced base panel that is "attached to the first and second opposing sides and the first and second opposing ends” because [0249] “bottom frame 2139 and top housing 2149 can be coupled together to form device housing 2130 via by mechanical fastening, or by thermal or chemical bonding. Bridge frame 2148 may be configured to removably receive support bridge 2140 within housing 2130, for example using a keyed pin or other releasable locking arrangement”. 
Applicant’s arguments regarding Yamamoto are not persuasive because White teaches Applicant’s amended claim limitations. 
	The dependent claims are rejected for the same reasons above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al US 20140123384 A1, hereinafter White.
	Re Claim 1, White teaches:
	A transfer device (at least [Title] “SYSTEMS, METHODS AND TRANSFER SHEETS FOR TRANSFERRING PATIENTS”.) comprising: 
a housing comprising: first (at least Fig. 25A element 2132) and second opposing sides (at least Fig. 25A element 2131) coupled to first (at least Fig. 25A element 2132) and second opposing ends (at least Fig. 25A element 2131), the ends dimensioned for the housing to span a distance between a first surface proximate the first side and a second surface proximate the second side (at least Fig. 25A); and 
a base panel (at least Fig. 25A-B and [0248] “bottom housing 2138”) attached to the first and second opposing sides and the first and second opposing ends, the base panel having a circumferential reinforcement providing structural stiffness to the housing (at least Fig. 25B element 2139 and [0248] “bottom frame 2139”.); 
a deck positioned at least partially within and coupled to the housing (at least Fig. 25A-B and [0248] “support bridge 2140”.); and 
a continuous belt disposed for motion about the deck (at least Fig. 25A-B element 2150 and [0248] “transfer belt 2150”.), the continuous belt configured to transfer a body from the first surface proximate the first side of the housing to the second surface proximate the second side of the housing (at least Fig. 25A-B and [0084] “The continuous belt passes over the support structure and specifically over the support surface as the continuous belt is moved to transfer the body”.);
wherein the base panel defines a bottom side of the housing (at least Fig. 25A-B and [0248] “bottom housing 2138”), with the circumferential reinforcement comprising a side wall extending about a perimeter of the base panel, structurally integrated with the base panel and attached to the first and second opposing sides and ends of the housing (at least Fig. 25A-B and [0249] “bottom frame 2139 and top housing 2149 can be coupled together to form device housing 2130 via by mechanical fastening, or by thermal or chemical bonding. Bridge frame 2148 may be configured to removably receive support bridge 2140 within housing 2130, for example using a keyed pin or other releasable locking arrangement”.).
Re Claim 2, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), wherein the base panel comprises a planar base disposed on the bottom side of the housing, with the side wall extending about the perimeter of the base panel substantially perpendicular to the planar base, mechanically attached to each of the first and second opposing sides of the housing and to each of the first and second opposing ends of the housing (at least Fig. 25A-B and [0249] “bottom frame 2139 and top housing 2149 can be coupled together to form device housing 2130 via by mechanical fastening, or by thermal or chemical bonding. Bridge frame 2148 may be configured to removably receive support bridge 2140 within housing 2130, for example using a keyed pin or other releasable locking arrangement”.).
Re Claim 3, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), further comprising multiple horizontally-oriented fasteners not accessible from an exterior of the housing, wherein the fasteners join the base panel, the first and second opposing sides, and the first and second opposing ends of the housing together (at least Fig. 23B and [0226] “In FIG. 23B, side 2131 of housing 2130 is formed with a sloped transition or contoured edge region 2170, for example including an elongated internal frame member 2171 attached with one or more bolts, screws or other mechanical fasteners 2172” and (at least Fig. 25A-B and [0249] “bottom frame 2139 and top housing 2149 can be coupled together to form device housing 2130 via by mechanical fastening”.).
Re Claim 4, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), wherein each of the first and second sides of the housing comprises a contoured edge region having converging top and bottom slopes selected for ergonomic interaction with the body in transfer thereof from the first surface to the second surface (at least Fig. 23B and [0227] “Contoured region 2170 is configured with gradually increasing top slope TS and bottom (or base) slope SB, converging toward outside edge 2173 of housing 2130. This provides the side of housing 2130 with a decreasing thickness or height profile, with converging top and bottom slopes TS and SB selected for increased patient comfort”.), and further comprising a surface treatment or material providing friction to hold the transfer device substantially stationary with respect to at least one of the first and second surfaces during the transfer of the body (at least Fig. 23B and [0228] “Feet 2160 may be formed of a rubberized plastic or other material selected to position housing .
Re Claim 6, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), wherein the continuous belt is disposed in a bidirectional conveying relationship about the deck (at least Fig. 6), the continuous belt configured for motion in one direction to insert a transfer sheet into the housing (at least Fig. 9 and [0115] “The belt is moved to place a portion of the transfer sheet into the opening between the housing 310 and the edge of the belt 330, as depicted herein (step 1116). This may be referred to as loading the transfer sheet onto the patient transfer device (step 1116)”.) and in an opposite direction to transfer the body from the first surface at the first side of the housing to the second surface at the second side of the housing (at least [0116] “transfer sheet can then be pulled and the body pushed to place the patient onto the continuous belt and transfer the patient from the first surface to a second surface”.).
Re Claim 7, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), further comprising one or more impact-resistant corner members adapted to dissipate impact energy incident thereon into the housing, the impact-resistant corner members comprising elastomeric components disposed at one or more corners of the housing (at least Fig. 23B element 2160 and [0224] “feet 2160 may be a high friction material (e.g., rubber or similar elastomer)”.).
Re Claim 8, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), further comprising first and second elongated rollers extending along first and second sides of the deck, wherein the first and second elongated rollers are spaced from the first and second sides of the deck by a distance that reduces contact between the first and second elongated rollers and the first and second sides of the deck due to excess deflection of the deck (at least Fig. 6 elements 320 and 322 and [0078] “a first elongated roller 320 positioned along a first edge or first side cap 311 of the housing 310, and a second elongated roller 322 positioned along a second edge or second side cap 312 of the housing 310”.).
Re Claim 9, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), wherein: the deck comprises substantially symmetric top and bottom major surfaces attachable to end frame members of the housing for release and removal therefrom; and the deck is reversible in disposition within the housing, with respect to the substantially symmetric top and bottom major surfaces and with respect to the end frame members (at least Fig. 22A and [0213] “A support deck or bridge 2140 is positioned at least partially or fully within housing 2130, and configured to support a patient or other body during transfer from first side 2131 of housing 2130 and across support bridge (or bridge support) 2140 to second side 2132 of housing 2130”. At least Fig. 25B and [00249] “Bridge frame 2148 may be configured to removably receive support bridge 2140 within housing 2130, for example using a keyed pin or other releasable locking arrangement, as described above”.).
Re Claim 10, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), wherein the deck comprises substantially continuous top and bottom surfaces, lacking mechanical fasteners or deck assembly hardware accessible on either the top or bottom surface (at least Fig. 24A and [0242] “support deck or bridge 2140 may have a substantially unitary construction, with elongated, contoured end members 2231 and 2232 in place of rollers 2221, 2222, as shown in FIG. 24A”.).
Re Claim 11, White teaches:
The transfer device of claim 10 (detailed with respect to claim 10), wherein: the deck comprises an extruded polymer deck body defining the top and bottom surfaces (at least [0080] “A top bridge cover ; or the deck comprises two substantially symmetric panel structures coupled together to define the top and bottom surfaces of the deck with a plurality of integrated structural rib members extending therebetween.
Re Claim 12, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), further comprising one or more of: a low-friction surface material disposed on an inner portion of the continuous belt, the low- friction surface material selected to reduce friction between the inner portion of the continuous belt and a top surface of the deck (at least [0242] “To reduce friction with respect to motion of transport belt 2150, the surfaces of bridge 2140 that contact belt 2150 may be powder coated, or have another coating or surface treatment selected to reduce friction. The coated surfaces may include, for example, not only top surface 2141 of bridge 2140, but also bottom surface 2142, as well as the outer surfaces of contoured end members 2231 and 2232”.); one or more visual alignment guides disposed on an exposed surface of the continuous belt, the one or more visual alignment guides configured to guide alignment of a transfer sheet placed on the belt and adapted for transferring the body on the continuous belt; and reinforcement structures on one or more outer edges of the continuous belt, wherein the edges are adapted to resist abrasion and provide tensioning to maintain the continuous belt in position with respect to the deck.
Re Claim 13, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), further comprising texturing on one or both of an inner surface of the continuous belt and an outer surface of the deck, the texturing selected to reduce a surface area of contact between the inner surface of the continuous belt and the outer surface of the deck, and to thereby reduce friction between the continuous belt and the deck (at least [0242] “To reduce friction with respect to motion of transport belt 2150, the surfaces of bridge 2140 that contact belt 2150 may be powder coated, or have another coating or surface treatment selected to reduce friction. The coated surfaces may include, for example, not only top surface 2141 of bridge 2140, but also bottom surface 2142, as well as the outer surfaces of contoured end members 2231 and 2232”.).
Re Claim 14, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1), further comprising a plurality of mechanical connection points adapted for assembly of the housing, wherein the mechanical connection points are disposed along an interior surface of the housing, inaccessible from an exterior of the housing and when assembled the transfer device has no mechanical fastener components exposed on an exterior thereof (at least Figs. 25A-B and [0247] “pins 2320 and corresponding holes or indents 2325 can be configured to couple support bridge 2140 to ends 2135 and 2136 of housing 2130, with transfer belt 2150 positioned in conveying relationship about bridge 2140, and spaced between opposite sides 2131 and 2132 of device 2100, as described above”.).
Re Claim 16, White teaches:
A method for transferring a body a first surface to a second surface (at least [Title] “SYSTEMS, METHODS AND TRANSFER SHEETS FOR TRANSFERRING PATIENTS”.), the method comprising: 
spanning a distance between the first surface and the second surface with a transfer device (at least Figs. 22-25), the transfer device comprising: 
a housing with first (at least Fig. 25A element 2132) and second opposing sides (at least Fig. 25A element 2131) coupled to first (at least Fig. 25A element 2132) and second opposing ends (at least Fig. 25A element 2131), the first surface proximate the first side and the second surface proximate the second side (at least Fig. 25A), 
a base panel (at least Fig. 25A-B and [0248] “bottom housing 2138”) having a circumferential reinforcement coupled to the first and second opposing sides and the first and second opposing ends to provide structural rigidity to the transfer device when loaded with the body (at least Fig. 25B element 2139 and [0248] “bottom frame 2139”.), and 
a continuous belt (at least Fig. 25A-B element 2150 and [0248] “transfer belt 2150”.) disposed about a deck positioned at least partially within and supported by the housing (at least Fig. 25A-B and [0084] “The continuous belt passes over the support structure and specifically over the support surface as the continuous belt is moved to transfer the body”.); and transferring the body from the first surface to the second surface on the continuous belt, wherein the body is supported across the distance by the deck (at least Fig. 21);
wherein the base panel defines a bottom side of the housing (at least Fig. 25A-B and [0248] “bottom housing 2138”), with the circumferential reinforcement comprising a side wall extending about a perimeter of the base panel, structurally integrated with the base panel and attached to the first and second opposing sides and ends of the housing (at least Fig. 25A-B and [0249] “bottom frame 2139 and top housing 2149 can be coupled together to form device housing 2130 via by mechanical fastening, or by thermal or chemical bonding. Bridge frame 2148 may be configured to removably receive support bridge 2140 within housing 2130, for example using a keyed pin or other releasable locking arrangement”.).
Re Claim 17, White teaches:
The method of claim 16 (detailed with respect to claim 16), further comprising positioning the transfer device in contact with the first and second surfaces along a frictional surface defined on a bottom of the panel, the frictional surface adapted to maintain a position of the transfer device with respect to the first and second surface, while transferring the body (at least Fig. 23B and [0228] “Feet 2160 may be formed of a rubberized plastic or other material selected to position housing 2130 on .
Re Claim 18, White teaches:
The method of claim 16 (detailed with respect to claim 16), further comprising attaching a sheet of material to the continuous belt and inserting a portion of the sheet of material into the housing on the continuous belt (at least Fig. 9 and [0115] “The belt is moved to place a portion of the transfer sheet into the opening between the housing 310 and the edge of the belt 330, as depicted herein (step 1116). This may be referred to as loading the transfer sheet onto the patient transfer device (step 1116)”.), wherein the body is supported by the deck on the sheet of material attached to the continuous belt, while transferring the body (at least Fig. 21).
Re Claim 19, White teaches:
The method of claim 18 (detailed with respect to claim 18), further comprising removing the deck from the housing, reversing an orientation of the deck, and repositioning the deck at least partially within and supported by the housing, wherein the top and bottom surfaces or opposing sides or ends of the deck are reversed (at least Fig. 25B and [00249] “Bridge frame 2148 may be configured to removably receive support bridge 2140 within housing 2130, for example using a keyed pin or other releasable locking arrangement, as described above”.).
Re Claim 20, White teaches:
The method of claim 16 (detailed with respect to claim 16), further comprising: engaging first and second elongated rollers within the continuous belt, wherein the first and second rollers are spaced from opposing sides of the deck by a tolerance that increases from opposing ends to a middle portion thereof (at least Fig. 6 elements 320 and 322 and [0078] “a first elongated roller 320 positioned along a first edge or first side cap 311 of the housing 310, and a second elongated roller 322 positioned along a , and rotationally engaging the belt with the first and second elongated rollers, wherein the tolerance maintains clearance between the elongated rollers and the opposing sides of the deck upon flexing thereof, while transferring the body from the first surface to the second surface supported by the deck (at least [0087] “The continuous belt 330 may be sufficiently thin so as to fit between the space between the roller 320 and the edge 311, and the space between the roller 322 and the edge 312 of the housing 310”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Yamamoto US 5101519, hereinafter Yamamoto.
Re Claim 5, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1). 
White does not explicitly teach:
further comprising a gasket sealing an exterior perimeter of the housing from entry of fluids or foreign matter, wherein the exterior perimeter of the housing comprises a fluid seal.
However, Yamamoto teaches:
further comprising a gasket sealing an exterior perimeter of the housing from entry of fluids or foreign matter, wherein the exterior perimeter of the housing comprises a fluid seal (at least [Col. 7 lines .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the transfer device taught by White with the gasket taught by Yamamoto because both are directed towards the same field of endeavor of patient transfer devices and doing so would involve the use of a known technique (using a gasket taught by Yamamoto) with a known device (transfer device taught by White) with predictable results. A person having ordinary art would have been motivated to do so because it will “form a liquid-tight seal” (Yamamoto [Col. 7 lines 46-68]).
Re Claim 15, White teaches:
The transfer device of claim 1 (detailed with respect to claim 1). 
White does not explicitly teach:
further comprising one or more gaskets disposed along one or more externally-exposed seams between the panel and the housing, the gaskets adapted to seal the housing against fluid and contaminant entry.
However, Yamamoto teaches:
further comprising one or more gaskets disposed along one or more externally-exposed seams between the panel and the housing, the gaskets adapted to seal the housing against fluid and contaminant entry (at least [Col. 7 lines 46-68] “The lid plate 228 is adapted to form a liquid-tight seal when the plate 228 moves down about a hinge pin 230 to close the upper opening by means of a rubber gasket (not shown)”.).												It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the transfer device taught by White with the gasket taught by Yamamoto because both are directed towards the same field of endeavor of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021